Filed 5/17/22 P. v. Gonzales CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F080029
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F18902486)
                    v.

    ANTHONY DANIEL GONZALES,                                                              OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Houry A.
Sanderson, Judge.
         Stephen M. Lathrop, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Carlos A.
Martinez, Kelly E. LeBel and Christopher J. Rench, Deputy Attorneys General, for
Plaintiff and Respondent.


*        Before Detjen, Acting P. J., Peña, J. and DeSantos, J.
                                          -ooOoo-
       On February 17, 2019, defendant Anthony Daniel Gonzales, was found guilty of
16 separate counts involving three different victims. In this appeal, defendant challenges
the sentences imposed for two of these counts. Initially, defendant only questioned
whether the charging document provided adequate notice that a conviction of count 1
could lead to a sentence of life without the possibility of parole. After this case was fully
briefed, defendant was given permission to file a supplemental brief on whether he is
entitled to be resentenced following the passage of Senate Bill No. 567 (Reg. Sess.
2021−2022) (Senate Bill 567), resulting in the amendment of Penal Code section 1170.1
While we conclude defendant’s conviction and sentence for the crime charged in count 1
was appropriate, we remand this matter for the trial court to resentence defendant because
the sentence imposed for his conviction in count 6 violates the newly amended
section 1170.
                              PROCEDURAL SUMMARY
       On November 9, 2018, a consolidated information was filed charging defendant
with one count of forcible rape of a child under the age of 14 (§ 261, subd. (a)(2);
count 1), 11 counts of committing a lewd act upon a child under the age of 14 (§ 288,
subd. (a); counts 2–5, and 7–13), child abuse (§ 273a, subd. (a); count 6), corporal injury
to a spouse or former spouse (§ 273.5, subd. (a); count 14), false imprisonment by
violence (§ 236; count 15), corporal injury to a child (§ 273d, subd. (a); count 16),
two counts of misdemeanor child abuse (§ 273a, subd. (b); counts 17 & 18),
misdemeanor possession of a controlled substance (Health & Saf. Code, § 11377,
subd. (a); count 19), and misdemeanor possession of a smoking device (Health & Saf.
Code, § 11364; count 20).



1      All further statutory references are to the Penal Code, unless otherwise specified.


                                             2.
       Count 1 contained a special allegation that defendant committed an act specified in
section 667.61, subdivision (c) against multiple victims (§ 667.61, subd. (e)(4)), and
administered a controlled substance to the victim, who was under the age of 14, during
the commission of the offense in violation of section 12022.75 (§ 667.61, subd. (e)(6)).
Attached to counts 2 through 5 and 7 through 13 each, were special allegations citing
section 667.61, subdivisions (e) and (j)(2), and alleging the victim was a child under the
age of 14, and that there were multiple victims.
       Eight of these counts alleged crimes committed against P.G., while another eight
involved crimes committed against M.G., who were both defendant’s daughters. The
victim in two of the counts was defendant’s spouse or former spouse. The final
two counts involved drug offenses with no separate victims.
       Before the case was submitted to the jury, counts 4 and 5 were dismissed. The
jury returned verdicts of guilt on 16 of the 18 counts submitted to them. The jury found
defendant not guilty of the offenses charged in counts 9 and 16. With respect to count
14, the jury found defendant guilty of the lesser included misdemeanor offense of spousal
battery (§ 243, subd. (e)(1)). The jury found true special allegations attached to most of
the counts, including the special allegation attached to count 1 that defendant
administered a controlled substance to P.G., and committed sex crimes against multiple
victims.
       The trial court imposed an aggregate indeterminate prison term of 413 years
four months to life, as follows:
       1.     Count 1 − life without the possibility of parole;
       2.     Counts 2, 3, 7, 8, and 10–13 − 50 years to life for each count (25
       years to life, doubled), consecutive;
       3.     Count 6 − 12 years (upper term of six years doubled), consecutive;
       and



                                               3.
       4.     Count 15 − 16 months (one-third the middle term), consecutive.2
                                 FACTUAL SUMMARY
       The convictions for the crimes committed in counts 1 and 6 are at the center of the
issues raised in this appeal. Both counts involve crimes committed against P.G.
       After living in several homes, with various family members, P.G. and her sister
lived in an apartment with defendant, who was their father, from October 2016 to
May 2017. P.G., who was approximately 11 years old when she lived with defendant,
testified that initially things were good at the apartment, until defendant started using
drugs. The drug use involved smoking what looked like white crystals with a device
made of glass. Sometime after his drug use started, defendant began to sexually abuse
P.G. P.G. testified that on more than 10 occasions while they lived in the apartment,
defendant removed her clothes and used force when putting his private part into her
private part. On one of these occasions, defendant used a needle to inject P.G. with some
type of liquid before he put his private part into her private part. The injection caused
P.G. to feel terrible and to have difficulty breathing.
       In a recorded interview that was admitted into evidence at trial, P.G. described an
incident when she was 11 years old, while she was sitting on defendant’s bed watching
television. Without warning, defendant punched her on the side of her face. This punch
left her with a swollen black eye, that stayed swollen for approximately one week.
The Defense
       Defendant testified on his own behalf.3 Defendant stated he never hit any of his
children. Defendant also never encouraged either of his daughters to use drugs, and he



2      This sentence reflects only the felony convictions. The trial court awarded credit
for time served for the five misdemeanor convictions.
3       Again, this summary of the evidence presented for the defense will focus on those
facts related to the issues raised in this appeal.


                                              4.
never injected drugs into either daughter. Defendant stated his belief the girls lied often,
many times to people at school about being hit.
       A court investigator with the Fresno County Superior Court testified that in
June 2017 she interviewed P.G. and her sister M.G. to determine placement options.
Neither girl complained during the interview that they had ever been sexually abused by
their father. Two teachers testified that they never observed evidence of abuse while P.G.
was in their classes. Several of defendant’s family members also testified that they never
witnessed any physical or sexual abuse by defendant directed at his daughters. A clinical
social worker testified he administered a personality test to defendant and concluded he
did not have a diagnosable sexual deviance.
                                       DISCUSSION
       Defendant has not challenged the sufficiency of the evidence supporting any of the
findings of guilt. Originally, defendant only challenged his sentence for count 1 of life
without the possibility of parole, arguing the allegations in the consolidated information
did not provide adequate notice that such a severe punishment was possible. Following
the passage of Senate Bill 567, defendant now also challenges the sentence he received
for count 6, arguing it violates the requirements of the newly amended section 1170.
I.     The Sentence for Count 1
       Defendant contends the sentence for count 1 of life without the possibility of
parole should be modified because the prosecution elected to proceed under
section 667.61, subdivision (a), that designates a sentence of 25 years to life, rather than
proceeding under subdivision (j)(1), that designates a sentence of life without the
possibility of parole. Defendant believes the imposition of this “unauthorized” sentence
not only violates the language of the statute, but also results in a violation of his
constitutional right to due process because the charging document did not provide
adequate notice he might be subject to the harsher penalty.



                                              5.
       A.     The Current Status of the Law Surrounding Section 667.61
       Referred to as the “One Strike Law,” section 667.61 sets forth a system of
escalating or harsher indeterminate sentences depending on how enumerated sex crimes
are committed. These factors could include the number of victims involved, or the age of
a particular victim. (See § 667.61, subds. (d) and (e).) To make these punishments
available to a sentencing court, the statute itself requires that any circumstances justifying
these harsher penalties be “alleged in the accusatory pleading” and either be “admitted by
the defendant in open court or found to be true by the trier of fact.” (§ 667.61, subd. (o).)
In addition to these statutory requirements, a defendant also has a “cognizable due
process right to fair notice of the specific sentence enhancement allegations that will be
invoked to increase punishment for” the crime. (People v. Mancebo (2002) 27 Cal.4th
735, 747 (Mancebo).)
       Defendant relies on the case of People v. Jimenez (2019) 35 Cal.App.5th 373, to
argue his constitutional right to due process was violated because the consolidated
information filed only cited to section 667.61, subdivision (a), referencing a possible
sentence of 25 years to life if he was found guilty of count 1. However, the way the case
was pled in Jimenez differs from the way the case was pled here.
       The Jimenez court held the information only alerted the defendant to the
possibility he could be sentenced to a term of 15 years to life under section 667.61,
subdivisions (b) and (e). (People v. Jimenez, supra, 35 Cal.App.5th at p. 397.) Even
though the information contained allegations the offenses were committed against
multiple victims, the information did not put him on notice he could be sentenced to
terms of 25 years to life under section 667.61, subdivision (j)(2), because there was no
additional allegation that at least one of those victims was under the age of 14. (Ibid.)
       Two cases that appear to reject Jimenez are currently pending with the Supreme
Court. The first of those cases, In re Vaquera (2019) 39 Cal.App.5th 233, addressed the
question of whether the failure to reference section 667.61, subdivision (j)(2), in the

                                              6.
information, prevented the court from imposing the harsher penalty of 25 years to life.
The Vaquera court noted the information alleged section 667.61, subdivision (b), along
with allegations that multiple victims were involved, and the victims were under the age
of 14. (Vaquera, at pp. 235–236.) The Vaquera court concluded these additional
allegations provided adequate notice and defendant was not prejudiced. (Id. at pp. 240–
241.)
        The second case pending with the Supreme Court is People v. Zaldana (2019) 43
Cal.App.5th 527. In Zaldana, the court similarly considered a charging document that
referenced section 667.61, subdivision (b). The Zaldana court concluded the reference to
section 667.61, subdivision (b) did not result in deficient notice of the harsher penalty
available under section 667.61, subdivision (j)(2), because that latter subdivision is
referenced in subdivision (b). (Zaldana, at p. 535.) However, the court also noted that
because the charging document alleged both victims were under the age of 14, there was
no doubt the defendant was on notice he could be subject to section 667.61,
subdivision (j)(2). (Zaldana, at p. 53.)
        Recently, the Supreme Court issued an opinion in People v. Tirado (2022) 12
Cal.5th 688, 698, holding a defendant has the “ ‘ “right to fair notice of the specific
sentence enhancement allegations that will be invoked to increase punishment for his
crimes.” ’ ” Furthermore, unless the Legislature has provided otherwise, the
“ ‘accusatory pleading need not specify by number the statute under which the accused is
being charged.’ ” (Ibid.)
        The common theme in Jimenez, Vaquera, Zaldana, and now Tirado, instructs us
that we must view the charging document in a case carefully to determine whether it
provides a defendant with adequate notice that a harsher penalty is potentially available
under section 667.61. What is important is the substance of the allegations, not the
technical references to relevant subdivisions of the “One Strike Law.” We conclude our



                                              7.
focus must be on the entire charging document, including the facts alleged, rather than on
whether specific subdivisions were cited.
       B.        The Language of Section 667.61 at Issue Here
       Section 667.61, subdivision (a) provides:

       “Except as provided in subdivision (j), (l), or (m), a person who is
       convicted of an offense specified in subdivision (c) under one or more of
       the circumstances specified in subdivision (d) or under two or more of the
       circumstances specified in subdivision (e) shall be punished by
       imprisonment in the state prison for 25 years to life.” (Emphasis added.)
Subdivision (j)(1) of section 667.61, which is referenced in subdivision (a) states in
relevant part:

       “A person who is convicted of an offense specified in subdivision (c), with
       the exception of a violation of subdivision (a) of Section 288, upon a victim
       who is a child under 14 years of age under one or more of the
       circumstances specified in subdivision (d) or under two or more of the
       circumstances specified in subdivision (e), shall be punished by
       imprisonment in the state prison for life without the possibility of parole.”
       (Emphasis added.)
       Furthermore, section 667.61, subdivision (f) provides in relevant part:

       “If only the minimum number of circumstances specified in subdivision (d)
       or (e) that are required for the punishment provided in subdivision (a), (b),
       (j), (l), or (m) to apply have been pled and proved, that circumstance or
       those circumstances shall be used as the basis for imposing the term
       provided in subdivision (a), (b), (j), (l), or (m) whichever is greater, rather
       than being used to impose the punishment authorized under any other law,
       unless another law provides for a greater penalty or the punishment under
       another law can be imposed in addition to the punishment provided by this
       section.” (Emphasis added.)
       When engaging in statutory interpretation, our fundamental concern is to
determine legislative intent. (Brown v. Kelly Broadcasting Co. (1989) 48 Cal.3d 711,
724.) We make this determination about intent by looking to the words of the statute,
“ ‘giving them their usual and ordinary meaning.’ ” (People v. Stewart (2004) 119




                                             8.
Cal.App.4th 163, 171.) We are also required to consider the statutory language in the
context of the entire statute. (Mancebo, supra, 27 Cal.4th at p. 743.)
       C.     Application
       In count 1, defendant was charged using the following language:

       “On or about August 9, 2016 through May 14, 2017, in the above named
       judicial district, the crime of FORCIBLE RAPE-CHILD VICTIM UNDER
       14 YEARS, in violation of PENAL CODE SECTION 261(a)(2), a felony,
       was committed by [defendant], who did unlawfully have and accomplish an
       act of sexual intercourse with a person, to wit, [P.G.], not his/her spouse,
       against said person’s will, by means of force, violence, duress, menace and
       fear of immediate and unlawful bodily injury on said person and another.
       [¶] … [¶]

       “It is further alleged, within the meaning of Penal Code section 667.61(a),
       as to defendant(s) … in Counts 1 that the following circumstances apply:
       The defendant committed an[] act specified in Penal Code
       Section 667.61(c) against multiple victims [667.61(e)(4)] and administered
       a controlled substance to [P.G.] during the commission of the offense in
       violation of Penal Code § 12022.75 on the victim who was under 14 years
       of age [667.61 (e)(6)].”
       Citing Mancebo, supra, 27 Cal.4th at p. 749, defendant argues the prosecution
made a discretionary charging decision when pleading the “One Strike” allegation
supporting a sentence of 25 years to life, without specifically invoking the exception to
section 667.61, subdivision (a) found in subdivision (j)(1). However, we believe
Mancebo is distinguishable because unlike this case, the charging document in Mancebo
lacked an allegation that multiple victims had been involved. (Mancebo, at p. 745.)
       We reject defendant’s contention the information offered no notice that a sentence
of life without the possibility of parole on count 1 was available. The language used in
count 1 gave defendant adequate notice he could be sentenced to life without the
possibility of parole if he was convicted of the crime as alleged. Defendant was charged
with committing a forcible rape. This is a crime listed in subdivision (c) of section
667.61, qualifying defendant for the initial sentence of 25 years to life. (§ 667.61,


                                             9.
subds. (a) and (c)(1).) However, the allegations in count 1 further provided defendant
committed this crime against a “child victim” under the age of 14. This language
specifically ties the crime to section 667.61, subdivision (j), which states that a conviction
for this specific crime will make a defendant eligible for a sentence of life without the
possibility of parole if additional findings are made. Two additional allegations in the
consolidated information stated defendant’s actions involved multiple victims (§ 667.61,
subd. (e)(4)), and that he administered a controlled substance to the victim while
committing the offense specified in subdivision (c) (§ 667.61, subd. (e)(6)). All these
allegations, combined in count 1, gave defendant adequate notice that the more severe
penalty specified in section 667.61, subdivision (j) was triggered.4
       Based on the actual allegations made in the consolidated information, there was no
need to make a specific reference to subdivision (j) in count 1 to satisfy defendant’s right
to due process and fair notice. (See People v. Tirado, supra, 12 Cal.5th at p. 698.) We
also cannot conclude any potential variance between the consolidated information and the
sentence defendant actually received offended due process or caused defendant to be
misled to his prejudice in presenting a defense. (See People v. Wilford (2017) 12
Cal.App.5th 827, 837.)
II.    The Impact of Senate Bill 567 on the Need to Reconsider Defendant’s
Sentence for Count 6
       At the time defendant was sentenced, section 1170 provided that the choice
between the lower, middle, and upper term “shall rest within the sound discretion of the
court,” with the court to determine which term “best serves the interests of justice.” On
January 1, 2022, amendments to section 1170 made by Senate Bill 567, went into effect.
Defendant now believes his sentence must be reconsidered.


4     We do not reach any conclusion on whether the language of section 667.61,
subdivision (a), listing subdivision (j) as an exception, is enough on its own.


                                             10.
       Of most relevance here is the fact that the changes made to section 1170 through
Senate Bill 567, make the middle term the presumptive term. A trial court may now only
impose an upper term when circumstances in aggravation exist, and the facts underlying
the aggravating circumstances have been stipulated to by the defendant or found true
beyond a reasonable doubt by the jury or the court acting as the factfinder. (§ 1170,
subd. (b)(1), (2), added by Stats. 2021, ch. 731, § 1.3.) The trial judge may, however,
rely on certified records of a defendant’s prior convictions when considering these
enhancements to a sentence without submitting the issue of a prior conviction to a jury.
(§ 1170, subd. (b)(3).)
       When sentencing defendant in this case, the trial court imposed the upper term of
six years for count 6 (child abuse), then doubled that term because of a prior conviction
under section 667, subdivision (e)(1), for a “strike” offense. The court also specified the
sentence for count 6 would be served consecutively. When imposing the sentence for
count 6, the trial court did not specify the reasons for the aggravated term.5 We cannot
be certain the trial court relied on an aggravating factor allowed under section 1170, as it
now exists, when the sentence for count 6 was imposed.
       In a supplemental brief, the Attorney General concedes the changes made to
section 1170 apply retroactively to defendant and require this case to be remanded for
resentencing. We agree defendant is entitled to a reconsideration of his sentence because
his appeal was not yet final when the changes to section 1170 went into effect. (In re
Estrada (1965) 63 Cal.2d 740.) Thus, we vacate the prior sentence and remand for
resentencing.




5     The trial court did list several aggravating factors before sentencing defendant.
These factors were not, however, specifically tied to any particular count.


                                             11.
                                      DISPOSITION
       Defendant’s sentence is vacated, and this case is remanded for resentencing.
Following resentencing, the trial court shall forward an amended abstract of judgment to
the appropriate authorities. In all other respects, the judgment is affirmed.




                                             12.